Exhibit 10.1

 

OPTION AGREEMENT

SCHLUMBERGER              STOCK OPTION PLAN

INCENTIVE STOCK OPTION

 

Optionee: «fn» «ln»

 

SCHLUMBERGER LIMITED, a Netherlands Antilles corporation (the “Company”), hereby
grants to you on                                  an incentive stock option to
purchase a maximum amount of «shgtd» shares (the “Maximum Option Shares”) of
Common Stock of the Company, par value $0.01 per share, at a price of
$             (the “Exercise Price”) per share (the ”ISO”), provided, however,
that the number of shares purchasable under this ISO may be less than the
Maximum Option Shares, as more fully described below. Your ISO is subject to all
the terms and conditions of the Schlumberger 2005 Stock Option Plan as in effect
on the date hereof (the “Plan”) and this Agreement. Your ISO is intended to
constitute an “incentive stock option” under Section 422 of the U.S. Internal
Revenue Code of 1986 (the “Code”) and the Treasury Regulations promulgated
thereunder.

 

The number of shares subject to this ISO is capped such that at any time, the
number of shares subject to this ISO is equal to the lesser of: (i) the Maximum
Option Shares with respect to which the ISO is exercisable less the number of
shares previously purchased or deemed exercised pursuant to this ISO or (ii) the
number of shares determined such that the total spread (as defined below) which
would be realized upon an exercise with respect to such number of shares would
equal the product of (A) the number of shares determined in (i) above and
(B) 125% of the Exercise Price. Following a full or partial exercise of this
ISO, to the extent the number of shares designated by an optionee for exercise
are capped pursuant to clause (ii) above, the difference between the number of
shares so designated and the number of shares determined pursuant to clause
(ii) above shall be deemed to have been exercised for purposes of determining
the number of shares, if any, that remain available for purchase pursuant to
this ISO. The “spread” for this purpose is the difference between the aggregate
exercise price and aggregate fair market value of the shares as to which the ISO
is exercisable, with fair market value determined as of the trading day
preceding the applicable date. If, pursuant to this paragraph, the number of
shares subject to this ISO includes fractional shares, the number of shares
subject to the ISO will be rounded down to the nearest whole share.

 

This ISO expires on                     .

 

The shares subject to this ISO shall become purchasable in installments which
are cumulative. The date on which each installment will become exercisable and
the maximum number of shares comprising each installment are as follows:

 

DATE

--------------------------------------------------------------------------------

 

MAXIMUM OPTION SHARES

--------------------------------------------------------------------------------

«vdp1»

  «sp1»

«vdp2»

  «sp2»

«vdp3»

  «sp3»

«vdp4»

  «sp4»



--------------------------------------------------------------------------------

In keeping with the Company’s general policy, the terms of the Agreement
including the vesting schedules are put in place in certain countries to
accommodate local regulations. The vesting schedule above and therefore, your
ability to exercise your ISO at certain times and certain other terms of the
Option may change if you move from one country to another. Currently, the
Company has in place a sub-plan for France which governs Options issued to
Optionees residing in France or who are on a French payroll. It also governs
options held by Optionees when they subsequently reside in France or move to a
French payroll.

 

This ISO may be exercised only by delivering to the Company a written notice
specifying the number of shares you wish to purchase. The Compensation
Committee, authorized by the Company to administer the Plan (the “Committee”),
hereby notifies you that the ISO price may be paid, subject to such rules and
procedures as the Committee may prescribe from time to time, (1) in cash or
certified check, (2) by the delivery of shares of Common Stock of the Company
with a fair market value at the time of exercise equal to the total ISO price or
(3) by a combination of the methods described in (1) and (2).

 

To assist you in the acquisition of shares pursuant to the exercise of this ISO,
the Committee in its sole discretion has authorized the extension of an option
financing program coordinated with StockCross Financial Services. The terms and
procedures of this program or any such program that the Committee may authorize
in the future will be communicated to you.

 

This ISO will expire earlier than the date set forth above if you terminate
employment with the Company or subsidiary (within the meaning of Code
Section 424(f)). If you terminate employment with consent of the Company, any
exercise of this ISO must be made within three (3) months of termination of
employment (or expiration date, if earlier) and then only to the extent the ISO
was exercisable upon termination, unless you “retire” within the meaning of
Section 5 of the Plan or terminate employment due to death. Section 5 of the
Plan provides specific rules for exercise of this ISO on termination of
employment due to retirement or death and its terms are hereby incorporated in
this Agreement. If termination of your employment is because of breach of your
employment contract or your misconduct, this ISO will immediately expire and
terminate. Termination of your employment without consent of the Company will
cause your ISO to expire immediately.

 

This ISO may be forfeited, and any exercise you have made of this ISO may be
rescinded, as further described below, if you engage in certain ‘detrimental
activity’ as defined in the Plan. Specifically, if you engage in detrimental
activity within one year following termination of employment for any reason
other than retirement, this ISO will immediately expire and terminate and the
Committee may rescind any exercise that you made under this option within six
months preceding or three months following your termination. If you engage in
detrimental activity within five years following termination of employment by
reason of retirement, this ISO will immediately expire and terminate and the
Committee may rescind any exercise that you made under this option within six
months preceding or one year following your termination by retirement. In the
event that any option exercise is rescinded by the Committee as described above,
you will be obligated to pay the Company an amount equal to the spread on the
shares with respect to which the rescinded exercise applied. (The “spread” for
this purpose is the difference between the aggregate exercise price and
aggregate fair market value of the shares as to which you exercised your option,
with fair market value determined as of the exercise date.)

 

2



--------------------------------------------------------------------------------

As contemplated by the Plan, you may not exercise your ISO or any portion
thereof, and that no obligation exists to issue or release shares of stock or
accept an exercise of this ISO, if the issuance or release of shares or the
acceptance of the ISO exercise by the Company or a subsidiary constitutes a
violation of any governmental law or regulation.

 

This ISO is not transferable or assignable except by will or laws of descent and
distribution and then only to the extent exercisable at death. Any exercise of
this ISO after your death must be made by the person or persons entitled to make
such exercise under your will or by the laws of descent and distribution before
expiration of the ISO.

 

The grant of this ISO is subject to the terms of the Plan, which is
discretionary in nature, and the terms of this Agreement. The grant of this ISO
is a one-time benefit which does not create any contractual or other right to
receive future grants of options, or benefits in lieu of options. All
determinations with respect to any such future grants, including, but not
limited to, the times when options shall be granted, the number of shares
subject to each option, the option price, and the time or times when each option
shall be exercisable, will be at the sole discretion of the Committee. Your
participation in the Plan is voluntary. The value of this ISO is an
extraordinary item of compensation which is outside the scope of your oral,
written or implied employment contract, if any. This ISO is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments. The vesting of this ISO ceases upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan document. The future value of the underlying shares is
unknown and cannot be predicted with certainty.

 

By accepting this ISO Agreement, you (i) authorize the Committee, the Company
and the employer entity, and any agent of the Committee administering the Plan
or providing Plan recordkeeping services, to disclose to the Committee, the
Company or any of its affiliates such information and data as the Committee or
the Company shall request in order to facilitate the grant of options and the
administration of the Plan; (ii) waive any data privacy rights you may have with
respect to such information; and (iii) authorize the Company and any such agent
to store and transmit such information in electronic form.

 

The Plan and prospectus are both available on-line at www.stock-options.slb.com.
A paper copy of the Plan and/or prospectus may be obtained by contacting the
Stock Option Department, Schlumberger Limited, 153 East 53rd Street, 57th Floor,
New York, New York 10022.

 

SCHLUMBERGER LIMITED

By

 

 

--------------------------------------------------------------------------------

 

3